Name: Council Regulation (EEC) No 2194/83 of 26 July 1983 amending Regulation (EEC) No 1009/83 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 /4 Official Journal of the European Communities 3 . 8 . 83 COUNCIL REGULATION (EEC) No 2194/83 of 26 July 1983 amending Regulation (EEC) No 1009/83 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1009/83 (2), as amended by Regulation (EEC) No 1394/83 (3), the Council laid down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway ; Whereas the International Council for the Exploration of the Sea (ICES) has issued recommendations on the total allowable catch for herring in the North Sea in 1983 ; Whereas, in accordance with the procedure laid down in Article 2 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (4), the Parties have held consultations concer ­ ning these matters and certain requests from the Norwegian authorities in relation to compensation for over-fishing in 1982 and additional transfers in 1983 ; Whereas it is desirable to avoid an interruption in the Norwegian herring fishing already in progress on the 3 500 tonnes quota previously allocated, in view of the seasonal nature of the fishing and the economic effects that such an interruption would entail ; Whereas, pending a Council Decision on the results of the said consultations, it is therefore appropriate to allocate a provisional quota of 20 500 tonnes of herring, which is approximately two-thirds of the herring quota allocated to Norway in the Commis ­ sion's proposal to the Council in accordance with the Agreed Record of 7 June 1983, applicable to vessels flying the flag of Norway and to authorize such vessels to continue herring fishing in the northern and central parts of the North Sea ; Whereas it is necessary to distribute this provisional quota between ICES IV a) and IV b), HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1009/83 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 25 January until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1983 . For the Council The President C. SIMITIS (') OJ No L 24, 27. 1 . 1983, p. 1 . (J) OJ No L 115, 30 . 4. 1983, p. 11 . (3) OJ No L 141 , 1 . 6 . 1983, p. 57 . ( «) OJ No L 226, 29 . 8 . 1980, p. 48 . 3 . 8 . 83 Official Journal of the European Communities No L 211 /5 ANNEX ANNEX I Fishing quotas (tonnes) Species Area within which fishingis authorized Quantity Mackerel ICES VI a) (') + VII d), e), f), h) + II a) 22 000 Herring ICES VI a)(&gt;) 7 000 Sprat ICES IV 40 000 Cod ICES IV 8 000 Haddock ICES IV 18 000 Saithe ICES IV and Skagerrak (2) 33 000 Whiting ICES IV 7 000 Plaice ICES IV 5 000 Herring ICES IV c) 4 000 (J) Sand-eel, Norway pout, blue\ whiting ICES IV 70 000 (4) Blue whiting ICES II, IV a), VI a) ('), VI b), VII (5), XIV 160 000 (*) Blue ling ICES IV, Vb), VI, VII 1 000 o Ling and tusk ICES IV, V b), VI, VII 22 000 0 (8) Dogfish ICES IV, VI, VII 2 000 0 Basking shark (l0) ICES IV, VI, VII 800 ( ») Porbeagle ICES IV, VI , VII 500 Northern deep-water prawn NAFO 1 (") 500 (Pandalus borealis) ICES XIV + V a) 2 000 Greenland halibut NAFO 1 500 (12) ICES XIV + Va) 500 (12) Halibut NAFO 1 200 C 2) Other species ( 13) ICES IV 5 000 Herring ICES IV a), b) 0 4) 20 500 H (') North of 56 ° 30 N. (2) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (3) From this quota catches made between 1 October and 31 December 1982 shall be deducted. The remainder may be fished only until 28 February 1983 . (4) Of which sand-eel alone not more than 60 000 tonnes or Norway pout and blue whiting together not more than 50 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a) north of 56 °30'N . However, this quantity should be deducted from the quota of sand ­ eel, Norway pout and blue whiting in ICES IV. 0 West of 12 °W. ( ®) Of which no more than 40 000 tonnes may be fished in ICES-division IV a). Q Of which a by-catch of 20 % of cod per ship, at any moment, is authorized in ICES sub-areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific fishing ground. The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes , should be cod. (8) Of which ling may be a maximum of 1 7 000 tonnes and tusk a maximum of 9 000 tonnes . (9) This quota does not include catches taken in the areas defined in Annex II . ( 10) Basking shark liver. (") South of 68 ° N. ( 12) By-catches of cod should not exceed 10 % . (B) Excluding shrimps. (M) Fishing for herring in the whole of ICES division IV b) is prohibited from 15 August to 30 September 1983 and east of 3 °E throughout the year. (15) Of which 11 400 tonnes in ICES division IV a) and 9 100 tonnes in ICES division IV b).'